t c memo united_states tax_court norman j and paula a mcconnell petitioners v commissioner of internal revenue respondent docket no filed date r determined that ps are liable for additions to tax pursuant to sec_6653 and and a i r c for their taxable_year held ps are liable for the additions to tax anthony v diosdi and anita steburg for petitioners andrew r moore for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an affected items notice_of_deficiency in which respondent determined that petitioners are liable for the following additions to tax_year additions to tax sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure percent of the interest due on a deficiency of dollar_figure unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the taxable_year at issue the issues for decision are whether petitioners are liable for each of the additions to tax findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their petition petitioners resided in california petitioner norman j mcconnell mr mcconnell has a master’s degree in business from the university of san francisco in he was vice president and sales manager of california printing a printing company in san francisco california that same year petitioners’ neighbor and family friend army general paul vallely advised petitioners to invest in a limited_partnership called contra costa jojoba research partners ccjrp 1general vallely’s name is misspelled vallily in the trial transcript and in petitioners’ brief which was involved in the growing of jojoba beans general vallely informed petitioners that there was a small tax_benefit associated with an investment in ccjrp during petitioners acquired units in ccjrp for dollar_figure or dollar_figure per unit they paid dollar_figure upon closing and signed a promissory note for the remaining dollar_figure petitioners were provided copies of a certificate and agreement of limited_partnership research_and_development agreement and license agreement pertaining to their interest in ccjrp they did not provide those documents to an attorney or accountant for review in addition to their investment in ccjrp petitioners invested in stocks mutual funds options and other partnerships in the taxable_year at issue ccjrp filed with the internal_revenue_service and provided to petitioners a schedule_k-1 partner’s share of income credits deductions etc in which ccjrp allocated to petitioners an ordinary_loss of dollar_figure in turn petitioners on their joint form_1040 u s individual_income_tax_return claimed an ordinary_loss relating to their interest in ccjrp of dollar_figure as a deduction in computing their total income ed klein mr klein a professional tax preparer prepared petitioners’ joint federal_income_tax return on date respondent sent petitioners a notice of final_partnership_administrative_adjustment fpaa issued to ccjrp for the taxable_year on date a petition in the name of ccjrp charles b toepfer tax_matters_partner was filed with the court at docket no on date the parties filed a stipulation to be bound by the result in utah jojoba i research v commissioner utah jojoba i a case docketed at no the court issued an opinion in utah jojoba i on date in which it held that the partnership at issue in that case was not entitled to deduct its losses for research_and_development expenditures see utah jojoba i research v commissioner tcmemo_1998_6 on date the court entered a decision against ccjrp upholding as correct the partnership_item adjustments as determined and set forth in the fpaa for among other years ccjrp’s taxable_year that decision was not appealed on date respondent issued the aforementioned notice_of_deficiency petitioners then filed a timely petition 2ed klein’s last name is misspelled klien throughout petitioner’s brief and reply brief with this court a trial was held on date in san francisco california i statute_of_limitations opinion in general sec_6501 provides that the amount of any_tax imposed shall be assessed within years after the return was filed however with respect to partnership and affected items section a provides that the period for assessing tax shall not expire before the date which i sec_3 years after the later of the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year sec_6501 is a true statute_of_limitations section a is not see 114_tc_533 section provides a minimum period of time for the assessment of any_tax attributable to partnership items or affected items notwithstanding the period provided for in sec_6501 which is ordinarily the maximum period for the assessment of any_tax see also 128_tc_186 section is not a stand-alone statute_of_limitations but can extend the sec_3the additions to tax at issue are affected items as defined in sec_6231 that require partner-level determinations but are subject_to sec a see ruggiero v commissioner tcmemo_2001_162 period of limitations with respect to the tax attributable to partnership items or affected items section d provides that the mailing of an fpaa suspends the running of both 3-year periods--the sec_6501 period and the section a period see rhone-poulenc surfactants specialties l p v commissioner supra pincite holding that section extends the sec_6501 period with respect to tax attributable to partnership items or affected items id pincite interpreting ‘the period specified in subsection a ’ in section d as referring only to the minimum period for making assessments would produce additional anomalous results the suspension is for the period during 4to the best of our knowledge the court_of_appeals for the ninth circuit to which an appeal lies in this case absent stipulation to the contrary has not ruled on this issue the two courts of appeals that have considered this issue--the court_of_appeals for the d c circuit and the court_of_appeals for the federal circuit--have endorsed our decision in 114_tc_533 see 481_f3d_1351 fed cir reading a together with sec_6501 we conclude that a unambiguously sets forth a minimum period for assessments of partnership items that may extend the regular statute_of_limitations in sec_6501 331_f3d_972 d c cir applying those standards to the record before us we first affirm the tax court’s interpretation of two sections of the internal_revenue_code sec_6501 a to allow for an extension of the period in which the irs may properly assess items attributable to a partnership affg in part and remanding in part tcmemo_2002_97 id pincite the language of sec_6501 plainly refers to all the assessments made pursuant to the chapter and specifically notes that may be used to extend the period in case of partnership items which an action for judicial review of the fpaa may be brought and if an action is brought until the decision of the court has become final and for year thereafter see sec d ruggiero v commissioner tcmemo_2001_162 a statute_of_limitations defense relating to the issuance of an fpaa must be raised during the partnership-level proceeding and cannot be raised at the partner-level proceeding see 102_tc_683 see also 220_f3d_1255 11th cir affg tcmemo_1998_347 177_f3d_119 2d cir affg tcmemo_1997_535 133_f3d_469 7th cir petitioners argue that because respondent issued the fpaa more than years after the date on which ccjrp’s partnership return was due to be filed there can be no proceedings to adjust petitioners’ income or losses reported on their joint federal_income_tax return petitioners rely primarily on dissenting opinions in rhone-poulenc surfactants specialties l p v commissioner supra for the proposition that section d should not suspend the sec_6501 limitations_period respondent cites crowell v commissioner supra and asserts that petitioners cannot raise the issue of whether the fpaa was issued within the limitations_period in this partner-level proceeding we agree with respondent that whether the fpaa was issued to ccjrp within the applicable_period in section a is not now at issue petitioners conveniently ignore that a statute_of_limitations defense predicated on facts relating to the issuance of an fpaa must be raised at the partnership level see crowell v commissioner supra pincite we conclude that the statute_of_limitations defense as it pertains to the fpaa for should have been prosecuted within the context of a partnership level proceeding and is not properly before us in this proceeding see also davenport recycling associates v commissioner supra pincite1 chimblo v commissioner supra pincite kaplan v united_states supra pincite consequently we look only to whether the notice_of_deficiency issued to petitioners in date was timely in date the court entered a decision against ccjrp upholding as correct the partnership_item adjustments as determined and set forth in the fpaa for ccjrp’s and taxable years that decision was not appealed because a 5rhone-poulenc surfactants specialties l p v commissioner supra involved a partnership-level proceeding thus even assuming arguendo that the court could be persuaded to overrule that opinion and adopt the dissenters’ position in that case this case which involves a partner-level proceeding would be an improper vehicle for doing so decision becomes final days after it is entered if it is not appealed the court’s decision became final in date see sec_7481 sec_7483 because the limitations_period in this case expired in date year and days after the court’s date decision was entered the notice_of_deficiency mailed to petitioners in date was timely ii additions to tax under sec_6653 and sec_6653 and imposes additions to tax if any part of any underpayment_of_tax is due to negligence or disregard of rules and regulations for the purposes of this statute negligence is defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo the court_of_appeals for the ninth circuit to which an appeal would ordinarily lie in this case has held that a determination as to negligence for purposes of sec_6653 6those additions to tax are for an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence that interest on which the penalty is computed is the interest for the period beginning on the last date prescribed by law for payment of such underpayment without consideration of any extension and ending on the date of the assessment of the tax sec_6653 and and a in a case involving a deduction for loss that results from an investment depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 petitioners contend that they were not negligent because they were unfamiliar with tax law made full disclosure to their tax preparer mr klein and exercised ordinary business care and prudence regarding petitioners’ investment in ccjrp respondent argues that petitioners were not reasonable because they relied on general vallely a promoter of ccjrp who had no apparent expertise in jojoba farming did not undertake a meaningful investigation of jojoba farming before investing in ccjrp and sought no independent advice before investing in ccjrp with respect to petitioners’ asserted reliance on mr klein respondent argues that the record is devoid of evidence that mr klein was provided with the agreements pertaining to petitioners’ investment in ccjrp or that he conducted any research into the nature of that investment as explained below although reasonable reliance on professional advice may serve as a defense to the additions to tax for negligence see 469_us_241 petitioners have not demonstrated that they acted with due care with respect to their investment in ccjrp and subsequent deduction claimed in for a loss relating to that investment ccjrp’s underlying activity lacked legitimacy as we decided in utah jojoba i see utah jojoba i research v commissioner tcmemo_1998_6 we hold that utah i was not actively involved in a trade_or_business and also lacked a realistic prospect of entering a trade_or_business see also welch v commissioner tcmemo_2002_39 petitioners at least one of whom was a well-educated individual and a sophisticated investor and neither of whom had any background or expertise in jojoba farming invested in ccjrp solely upon the advice of general vallely a promoter of ccjrp without first conducting their own research or seeking independent advice regarding the risks and tax implications of that investment see 94_tc_637 the failure of petitioners to look beyond the promotional materials supplied by the salespeople or to consult independent advisors on so complex a matter as the proposed investments in the barbados partnerships is unreasonable and is not in keeping with the standard of the ordinarily prudent person affd without published opinion 956_f2d_274 9th cir 7at trial mr mcconnell testified that in general vallely was a retired army general the court believes that general vallely retired from the u s army in as a major general in any event general vallely had a military background there is no evidence that he was qualified to provide investment advice affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir nor does the fact that a professional tax preparer prepared petitioners’ joint federal_income_tax return shield them from liability for the sec_6653 and additions to tax there is no evidence in the record that mr klein was a competent tax professional or that mr klein did anything more than transfer the losses from the schedule_k-1 provided by ccjrp onto petitioners’ return moreover mr mcconnell expected a tax_benefit associated with his investment in ccjrp not on the advice of a tax professional but on the advice of general vallely who had no demonstrated tax expertise in the end the record is devoid of evidence that a fully informed competent tax professional advised petitioners 8we note that this case is distinguishable from 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in kantor the court_of_appeals for the ninth circuit reversed this court’s affirmance of the imposition of a sec_6653 addition_to_tax on the basis that the experience and involvement of the general_partner and the lack of warning signs could reasonably have led investors to believe that they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 the court_of_appeals explained that the supreme court’s decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 see eg nilsen v commissioner tcmemo_2001_163 unlike the partnership in kantor ccjrp was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly see utah jojoba i research v commissioner tcmemo_1998_6 regarding the propriety of their claimed dollar_figure deduction in for losses relating to their investment in ccjrp that is particularly troublesome considering that petitioners invested dollar_figure in ccjrp in and that same year claimed a dollar_figure deduction for a loss relating to that investment under the circumstances petitioners acted with a lack of due care in claiming as a deduction on their joint federal_income_tax return an ordinary_loss of dollar_figure relating to their interest in ccjrp consequently petitioners are liable for the sec_6653 and additions to tax iii addition_to_tax under sec_6661 sec_6661 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial understatementdollar_figure there is a substantial_understatement_of_income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 however the amount of the understatement is reduced to the extent 9although petitioners also signed a promissory note for dollar_figure there is no evidence as to whether they ever made payments on that note 10in sec_6661 provided for a 10-percent addition_to_tax the amount of the sec_6661 addition_to_tax was later increased to percent for additions to tax assessed after date omnibus budget reconciliation act of publaw_99_509 100_stat_1951 attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement see sec_6661dollar_figure petitioners raise a number of arguments regarding the sec_6661 addition_to_tax first they argue that applying a 25-percent rate versus the 10-percent rate that was in the statute in violates the due process clause of the fifth_amendment to the constitutiondollar_figure next they contend that respondent’s failure to waive the sec_6661 addition_to_tax constitutes an abuse_of_discretion in light of the fact that petitioners were motivated to invest in ccjrp by the hysteria surrounding alternative_energy during the energy crisis of the 11where the understatement at issue is attributable to a tax_shelter adequate_disclosure is inconsequential and in addition to substantial_authority the taxpayer must demonstrate a reasonable belief that the tax treatment claimed was more_likely_than_not proper sec_6661 because the result would be the same whether or not we label ccjrp a tax_shelter we will analyze petitioners’ entitlement to a reduction of the sec_6661 addition_to_tax as though ccjrp were not a tax_shelter 12although petitioners acknowledge the court_of_appeals for the ninth circuit’s decision in 946_f2d_690 9th cir affg tcmemo_1990_4 they contend that this case is distinguishable from licari because the facts and circumstances of this case make the retroactive application of the increased rate so harsh and oppressive as to transgress constitutional limitations they rely primarily on the fact that more than years passed between the filing of their tax_return and the issuance of the notice_of_deficiency late 1970s and early 1980s finally they assert that they are not liable for the sec_6661 addition_to_tax because in investing in ccjrp and claiming the subsequent deduction for a loss related to that investment they were acting in reasonable reliance on the advice of general vallely and mr klein responding to petitioners’ first argument respondent contends that the court_of_appeals for the ninth circuit in 946_f2d_690 9th cir affg tcmemo_1990_4 found that the retroactive increase of the sec_6661 addition_to_tax rate does not violate the due process clause in response to petitioners’ waiver argument respondent asserts that there is no evidence that petitioners ever requested a waiver and that the court therefore has no basis to review respondent’s determination for abuse_of_discretion finally with respect to petitioners’ argument regarding reasonable reliance respondent asserts that any such claim is negated by petitioners’ admitted failure to supply mr klein with all of the documentation relating to their investment in ccjrp as explained below we agree with respondent in all relevant respects the facts underlying the court of appeals’ decision in licari are not distinguishable from the facts of petitioners’ case in any meaningful way petitioners place great significance on the fact that the date notice_of_deficiency was issued to them more than years after they filed their tax_return however the long time between the filing of their tax_return and the issuance of that notice_of_deficiency bears no relationship to the period of retroactivity of the increased sec_6661 addition_to_tax rate now at issue that is because the retroactivity of the increased sec_6661 addition_to_tax is measured from when the change in law occurred not from when the notice_of_deficiency was issued sec_6661 was amended in making it retroactive for years not years in petitioners’ case because the earliest taxable_year at issue in licari was the period of retroactivity in this case which involves petitioners’ taxable_year is even shorter than the period of retroactivity at issue in licari while retroactive changes in tax laws may be inequitable or represent poor tax policy we are unpersuaded by petitioners’ constitutional due process contention because petitioners neither have sought nor were denied a waiver of the sec_6661 addition_to_tax we cannot find that respondent abused his discretion in failing to waive the addition_to_tax see dugow v commissioner tcmemo_1993_401 affd without published opinion 64_f3d_666 9th cir see also 58_f3d_557 10th cir affg tcmemo_1992_693 moreover in light of our earlier conclusions regarding petitioners’ lack of due care with respect to their deduction petitioners have not demonstrated that they satisfied the reasonable_cause and good_faith tests necessary to obtain a waiver see finazzo v commissioner tcmemo_2002_56 even if petitioners had requested a waiver under sec_6661 the record demonstrates that they failed to act reasonably and in good_faith in deducting the claimed loss see also sec_1 income_tax regs finally although sec_6661 does allow for the reduction of an understatement under the circumstances described above see supra p petitioners do not meet the criteria for such a reduction petitioners do not argue that they possessed substantial_authority for claiming the loss on their federal_income_tax return and they have not demonstrated that they adequately disclosed the facts relevant to their investment in ccjrp on their federal_income_tax return or on an attached statement revproc_83_21 1983_1_cb_680 applicable to tax returns filed in lists information which is deemed sufficient disclosure with respect to certain items none of which are involved in this case notwithstanding the inapplicability of revproc_83_21 supra a taxpayer may make adequate_disclosure if the taxpayer provides sufficient information on the return to enable the commissioner to identify the potential controversy involved see schirmer v commissioner 89_tc_277 however merely claiming the loss without further explanation as petitioners did was insufficient to alert respondent to the controversial nature of the partnership loss claimed on the tax_return see robnett v commissioner tcmemo_2001_17 in addition petitioners did not attach any statement to their return as a result the court sustains the imposition of a sec_6661 addition_to_tax the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
